United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                      May 10, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-41264
                         Summary Calendar


                      GILBERT SANTOS DAMIAN,

                                               Plaintiff-Appellant,

                              versus

                           HARRY PARK,

                                               Defendant-Appellee.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (3:02-CV-872)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Gilbert Santos Damian, Texas inmate #382329, appeals, pro se,

the dismissal of his claims brought under 42 U.S.C. § 1983.

(Damian’s motion for appointment of counsel is DENIED.)

     The district court examined Damian’s complaint pursuant to 28

U.S.C. § 1915A.   We review such a dismissal de novo.         Ruiz v.

United States, 160 F.3d 273, 275 (5th Cir. 1998). Damian contends:

he was arrested illegally on 17 February 1986; his conviction was


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
the product of “unsavory objectionable fact finding”; and this

action has “potential for success and [a] substantial amount of

[m]onetary [d]amages ....”

     To the extent Damian seeks money damages based on an alleged

illegal conviction, his claim is barred under Heck v. Humphrey, 512
U.S. 477, 486-87 (1994).     Damian has not shown that his conviction

or sentence has been reversed, expunged, declared invalid, or

called into question by a federal court’s issuance of a writ of

habeas corpus under 28 U.S.C. § 2254.       Id.

     To the extent Damien has claims concerning future conduct,

Damian challenges the district court’s dismissal of his complaint

for lack of standing. Damian contends he has demonstrated that his

case presents a live case or controversy.         He asserts that he has

shown he suffered an injury that is traceable to the defendant and

that the requested relief would likely redress the injury.

     “Article III of the Constitution confines the federal courts

to   deciding   actual    cases   and   controversies.”     Society   of

Separationists, Inc. v. Herman, 959 F.2d 1283, 1285 (5th Cir. 1992)

(citation omitted).      To sufficiently allege a case or controversy,

the “plaintiff must show that he ‘has sustained or is immediately

in danger of sustaining some direct injury’ as the result of the

challenged official conduct and the injury or threat of injury must

be both ‘real and immediate,’ not ‘conjectural’ or ‘hypothetical’”.




                                    2
City of Los Angeles v. Lyons, 461 U.S. 95, 101-02 (1983) (citations

omitted).

     Damian has not established a case or controversy because his

contention   that   he   will   face       future   misconduct   is   entirely

speculative.   See Herman, 959 F.2d at 1285.          Damian has not alleged

any facts that would render the likelihood of future injury any

more than a remote and speculative possibility.            See id.

                                                AFFIRMED; MOTION DENIED




                                       3